 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    JOSEPH GRIMES,                                      No. 2:17-cv-2394 MCE DB P
12                        Plaintiff,
13            v.                                          ORDER
14    M. GROSSJAN,
15                        Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On September 19, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed September 19, 2018, (ECF No. 21) are
 3   ADOPTED in full;
 4          2. Defendant CMF is DISMISSED from this action with prejudice;
 5          3. Plaintiff’s claims for due process and equal protection are DISMISSED from this
 6   action with prejudice;
 7          4. Plaintiff’s motion for a temporary restraining order (ECF No. 19) is DENIED as moot;
 8   and
 9          5. This case shall proceed as set forth in the magistrate judge’s orders granting Plaintiff
10   leave to amend on his remaining claims.
11          IT IS SO ORDERED.
12   Dated: January 2, 2019
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                       2
